Gray, C. J.
The Constitution of the United States declares that full faith and credit shall be given in each state to the public acts, records and judicial proceedings of every other state: and empowers Congress by general laws to prescribe the manner in which such acts, records and proceedings shall be proved, and the effect thereof. Const. U. S. art. 4, § 1. Congress, in the exercise of the power thus conferred, has provided that the records and judicial proceedings of the courts of any state, authenticated as therein prescribed, “ shall have such faith and credit given to them in every court within the United States, as they have by law or usage in the courts of the state from whence the said records are or shall be taken.” U. S. St. 1790, c. 38. The judgment of a court of another state, having iurisdiction of the cause and the parties, must therefore be. allowed the same effect in the courts of this Commonwealth as it would have in the state in which it was rendered. Carleton v. Bickford, 13 Gray, 591. Thompson v. Whitman, 18 Wall. 457, and cases cited. Knowles v. Gaslight & Coke Co. 19 Wall. 58.
The case stated shows that by the law of New York an appeal does not vacate the judgment appealed from, or stay execution, unless the appellant gives security to pay the judgment, with costs and damages, if it is affirmed; and corresponds, in this respect, rather to a writ of error or review, than to an appeal, under our practice. It follows that the judgment recovered by the plaintiff against the defendants is in full force, notwithstanding the appeal, and that the plaintiff is entitled to maintain this action thereon. And so are all the authorities. Seeley v. Pritchard, before Nelson, J., cited in 28 Conn. 442. Suydam v. Hoyt, 1 Dutch. 230. Merchants' Ins. Co. v. De Wolf, 33 Penn. St. 45. Bank of North America v. Wheeler, 28 Conn. 433. Nil v. Comparet, 16 Ind. 107. Cherry v. Speight, 28 Tex. 503. Rogers v. Hatch, 8 Nev. 35. Judgment for the plaintiff.